Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Morrow on 11/17/2021.

The application has been amended as follows: 
Claim 1, line 2, remove “Brassicaceae seed” and insert “canola”.
Claim 1, line 3, delete the phrase “the gluten-free pasta has a pasta shape,”.
Please cancel claims 3 and 4.
Claim 5, line 2, remove “Brassicaceae seed” and insert “canola”.
Claim 11, line 4, remove “Brassicaceae seed” and insert “canola”.
Claim 20, line 2, remove “Brassicaceae seed” and insert “canola”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Example 1 in the instant spec demonstrates that the inclusion of 10-20% canola protein unexpectedly provides a gluten-free pasta dough that can allow for cold extrusion without cracking(i.e. have sufficient cohesiveness). The prior art does not suggest this property. Specifically, Seiler teaches that the water and gluten free starch mix must be treated with heated water vapor in order to gelatinize the starch and provide an adhesive network, normally provided by gluten(paragraphs 15,16,67,68). Since Seiler requires heating to form this network, one would not expect the pasta to remain stable after cold extrusion. Tang does not suggest or teach any added stability from the presence of canola protein and would not render obvious adding canola protein to the gluten-free pasta of Seiler for this purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791